DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 Response to Arguments
Applicant’s remarks filed on 10/06/2021 have been fully considered. 
Regarding claim[s] 1 – 10, 12 – 20 under the various obviousness rejections, applicant’s remarks are moot because the new ground of rejection does not rely solely on all of the previously references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Therefore, see the office action below. 
The examiner will address all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Applicant states on page[s] 8 of the remarks as filed: “

	35 USC 101

Claims 1-11, 19, and 20 have been rejected for non-statutory double patenting in

this rejection is the sole remaining rejection.”

	In response, the examiner points out that on page[s] 8 of the remarks as filed on 10/06/2021, applicant appears to address the non – statutory obvious type double patenting rejection under a 35 USC 101 heading. The examiner will assume this is a typo on the part of applicant, and that applicant is addressing the non – statutory obvious type double patent rejection.  
	The examiner notes that the non – statutory obvious type double patenting rejection will be maintained until applicant files a terminal disclaimer, or substantially changes the scope of the claims. 
Response to Amendment
Status of the instant application:
Claim[s] 11 has been cancelled in previous prosecution. 
Claim[s] 1 – 10, 12 – 20 are pending in the instant application. 
Regarding claim[s] 1 – 10, 12 – 20 under the various obviousness rejections, applicant’s claim amendment have been considered, therefore, the rejections are withdrawn. However, there are new prior art rejections on the claims to address applicant’s newly added claim amendments in the office action below. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim[s] 1 – 10, 19, 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claim[s] 1 – 10, 19, 20 of U.S. Patent No. 10200407. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the pending application and the patent are not distinct, but are the same or similar in scope in the following manner:
A network gateway messaging system includes a transparent message operation that entails receiving a message from a first party that contains a payload and a token. The token is related to sensitive information, where the sensitive information is replaced by the token within the message. Then forwarding the message with the sensitive information to a second party. 
Also see the table below for a claim by claim comparison. 
Pending US App # 16/251684
US PAT # 10200407
1.    A method, comprising:
receiving a message from a first party that comprises a payload comprising a token and content destined for a second party, the token being associated with sensitive information, the token being embedded and wrapped within the payload with token identifying data, the token identifying data comprising a unique character placed before or after the token;
locating the token in the message by locating the unique character;
replacing the token with the sensitive information within the payload; and 
forwarding the message with the sensitive information to the second party.

A method, comprising:
executing instructions by a processor of a network gateway to:
receive a message from a first party that comprises a payload comprising a token and content destined for a second party, the token being associated with sensitive information, the message comprising a network-based protocol request and a token replacement scheme, the token replacement scheme is indicative of a location of the token within the message and specifies a format of the token;
locate the token in the message using the token replacement scheme; 
replace the token with the sensitive information within the payload; and 
forward the message with the sensitive information to the second party.

The method according to claim 1, wherein the message comprises a network-based protocol request and a token replacement scheme is incorporated into a header of the network-based protocol request or another location in the message that is not the payload.
2. The method according to claim 1, wherein the token replacement scheme is incorporated into a header of the network-based protocol request or another location in the message that is not the payload.

3.    The method according to claim 1, further comprising: 
generating a token replacement scheme by the first party; and
applying the token replacement scheme, by a network gateway, to locate the token within the payload.

3. The method according to claim 1, wherein the processor further executes the instructions to generate a token replacement scheme by the first party; and
applying the token replacement scheme, by a network gateway, to locate the token within the payload.

4.    The method according to claim 1, further comprising storing the token and the sensitive information in a digital vault of a network gateway prior to receiving the message from the first party.
to store the token and the sensitive information in a digital vault of the network gateway prior to receiving the message from the first party.
The method according to claim 1, further comprising:


receiving a tokenization request that comprises the sensitive information; 
generating the token from the sensitive information;
replacing the sensitive information in the tokenization request with the token at a location of the sensitive information; and
transmitting the tokenization request back to the first party that includes the token in place of the sensitive information.

5. The method according to claim 1, wherein the
processor further executes the instructions to:
receive a tokenization request that comprises the sensitive information; 
generate the token from the sensitive information;
replace the sensitive information in the tokenization request with the token at a location of the sensitive information; and
transmit the tokenization request back to the first party that includes the token in place of the sensitive information.

6.    The method according to claim 1, wherein the payload comprises a pre-negotiated message format for the second party.
6. The method according to claim 1, wherein the payload comprises a pre-negotiated message format for the second party.
The method according to claim 1, further comprising transmitting the token or the sensitive information to the first party from a digital vault.
7.  The method according to claim 1, wherein the processor further executes the instructions to transmit the token or the sensitive information to the first party from a digital vault.

8.    The method according to claim 7, further comprising receiving, by the first party, a failure message that indicates that a network gateway has failed to forward the message.
8.  The method according to claim 7, further comprising:
receiving, by the first party using a first party system, a failure message that indicates that the network gateway has failed to forward the message.

9.    The method according to claim 8, further comprising:
replacing, by the first party, the token with the sensitive information; and
transmitting, by the first party, the message directly to the second party when the first party receives the failure message.

9.    The method according to claim 8, further comprising:
replacing, by the first party using the first party system, the token with the sensitive information; and
transmitting, by the first party using the first party system, the message directly to the second party when the first party receives the failure message.

10.    The method according to claim 1, further comprising applying a token replacement scheme to the message to locate the token, wherein the token is located at a particular location within the message and the token replacement scheme comprises instructions for finding the location of the token.
to apply a token replacement scheme to the message to locate the token, wherein the token is located at a particular location within the message and the token replacement scheme comprises instructions for finding the location of the token.

19. A system, comprising: 
a processor; and
a memory storing logic that is executable by the processor to:
receive a message from the client that comprises a payload and a token, the token representing sensitive information, the token being embedded and wrapped within the payload with token identifying data, the message comprising:
an endpoint that directs the message to a network gateway; 

authentication credentials; and

a token locator that identifies a location of the token within the payload by identifying wrapping around the token;





authenticate the client with the authentication credentials;
 replace the token with the sensitive information; and
forward the message with the sensitive information to a receiving system.

A system, comprising: 
a processor; and
a memory storing logic that is executable by the processor to:

receive a message from a client that comprises a payload and a token, the token representing sensitive information, the message comprising:

an endpoint that directs the message to a network gateway; 

authentication credentials; and

content destined for a second party, the token being associated with sensitive information; 
a network-based protocol request; and
a token replacement scheme, the token replacement scheme being indicative of a location of a token within the message and a format of the token, the token representing sensitive information;
authenticate the client with the authentication credentials; 
replace the token with the sensitive information using the location specified by the token replacement scheme; and
forward the message with the sensitive information to a receiving a system.

The system according to claim 19, wherein the message comprises a header and the endpoint, authentication credentials, and token locator reside in a header of the message, further wherein the system is configured to remove the header from the message prior to forwarding to the receiving system.
20. The system according to claim 19, wherein the message comprises a header and the endpoint, authentication credentials, and token locator reside in a header of the message, further wherein the system is configured to remove the header from the message prior to forwarding to the receiving system.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim[s] 1, 3, 4, 5, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keresman III et al. [US PGPUB # 2017/0017959] in view of Fitzpatrick, III [US PGPUB # 2013/0160099], further in view of Wing et al. [US PAT # 8191119]
As per claim 1. Keresman does teach a method [paragraph 0003, lines 1 – 6, in the field of data security, tokenization generally refers to a process whereby a real data element is replaced with a surrogate or substitute that is commonly referred to as a token. Generally, it is desirable to keep the value of the real data element secret or otherwise provide only limited access thereto to particular selected entities], comprising:
receiving a message from a first party that comprises a payload comprising a token and content destined for a second party, the token being associated with sensitive information [paragraph 0010, (d) providing the generated token to a first party that uses the token in place of the sensitive data element in a request for authorization to complete a transaction, the request being sent from the first party. Then at paragraph: 0011, (e) intercepting the request for authorization including the token];
replacing the token with the sensitive information within the payload [paragraph 0012, (f) using the token contained in the intercepted request to look-up and retrieve the correlated sensitive data element in the memory device; then at paragraph 0013 (g) replacing the token contained in the request with the sensitive data element retrieved from the memory device]; and 
forwarding the message with the sensitive information to the second party [paragraph 0014, forwarding the request containing the sensitive data element to a second party which employs the sensitive data element to determine whether completion of the transaction should be authorized or declined].
Keresman does not clearly teach………the token being embedded and wrapped within the payload with token identifying data;
locating the token in the message. 
However, Fitzpatrick does teach………the token being embedded and wrapped within the payload with token identifying data [Figure # 2 and # 3 and paragraph: 0032, lines 1 – 10, In general, the format of an XML-based (e.g., SOAP) request message includes a message header and a message body. For the example flowcharts shown in FIGS. 2 and 3, the client embeds the security token within the header portion of the SOAP message. Similarly, the client embeds the name or other identifier of the web service function that is the subject of the request within the body of the SOAP message. Further, the SOAP message itself is embedded or wrapped within a standard HTTP request message from the client to the web server];
locating the token in the message [paragraph: 0044, lines 1 – 3, In an example, the security token and service/function name or other identifier are required parameters for the client authorization process.
Then at Figure # 3 and paragraph: 0045, lines 3 – 11, In an example, once the client has been authenticated and the information associated with the client request message have been extracted using the above-described steps of process 200, the extracted information is provided to process 300 of FIG. 3. Specifically, the security token and the function name or other identifier, which, in our example, are extracted from the message header (step 209 of process 200) and message body (step 206 of process 200), respectively, are provided to process 300]. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Keresman and Fitzpatrick in order for the service provider to monitor the communications between the server and the recipient who obtains the token and the de-tokenized sensitive data of Keresman to include a service provider to provide a token for a particular set of services or set of sensitive data of Fitzpatrick. This would 
Keresman and Fitzpatrick do not teach clearly ……the token identifying data comprising a unique character placed before or after the token………..;
…………by locating the unique character………………………….;
However, Wing does teach ……the token identifying data comprising a unique character placed before or after the token……….. [col. 4, lines 15 – 23, During inclusion IP phone A may prepend or append the protection token 33 to the unique identifier 8a as represented in FIG. 1 by the "-" marks. In some embodiments, IP phone A may include an “@” symbol as a spacer between the unique identifier 8a and the protection token 33. Here, the spacer may signal to a security device where unique identifier 8a ends and where protection token 33 begins. Other symbols may used as spacers so that the protection token 33 may later be identified and parsed from call request 104.];
…………by locating the unique character…………………………. [col. 4, lines 15 – 23, Other symbols may used as spacers so that the protection token 33 may later be identified and parsed from call request 104.];

As per claim 3. Keresman does teach the method according to claim 1, further comprising generating a token replacement scheme by the first party [Keresman,  paragraph 0015, lines 3 – 16, the system includes: a first hardware server in operative communication with a data communications network, the first hardware server being operated by a trusted tokenization service provider and operative to receive the sensitive data element over said data communications network; a token generator, the token generator generating a token corresponding to the sensitive data element in response to the first hardware server receiving the sensitive data element; and a memory device that stores the generated token and the sensitive data element received by the first hardware server such that they are correlated with one another. The first hardware server is further provisioned to: provide the generated token to a second server over the data communications network]; and
applying the token replacement scheme, by a network gateway, to locate the token within the payload [Keresman, paragraph 0015, lines 19 – 25, the second server [i.e. applicant’s network gateway] being operated by a first party that uses the token in place of the sensitive data element in a request for authorization to complete a transaction, the request being sent from the second server; receive the request for authorization including the token sent from the second server; use the token contained in the request to look-up and retrieve the correlated sensitive data element in the memory device; replace the token contained in the request with the sensitive data element retrieved from the memory device].
As per claim 4.  Keresman does teach the method according to claim 1, further comprising storing the token and the sensitive information in a digital vault of a network gateway prior to receiving the message from the first party [Keresman, paragraph 0015, lines 3 – 14, the system includes: a first hardware server in operative communication with a data communications network, the first hardware server being operated by a trusted tokenization service provider and operative to receive the sensitive data element over said data communications network; a token generator, the token generator generating a token corresponding to the sensitive data element in response to the first hardware server receiving the sensitive data element; and a memory device that stores the generated token and the sensitive data element received by the first hardware server such that they are correlated with one another].
As per claim 5. Keresman does teach the method according to claim 1, further comprising:
receiving a tokenization request that comprises the sensitive information [Keresman, paragraph 0007, (a) receiving the sensitive data element, the sensitive data element being received over a data communications network at a hardware computing device of a trusted tokenization service provider]; 
generating the token from the sensitive information [Keresman, paragraph 0008, (b) generating a token corresponding to the received sensitive data element];
replacing the sensitive information in the tokenization request with the token at a location of the sensitive information [Keresman, paragraph 0015, lines 19 – 25, the second server [i.e. applicant’s network gateway] being operated by a first party that uses the token in place of the sensitive data element in a request for authorization to complete a transaction, the request being sent from the second server; receive the request for authorization including the token sent from the second server; use the token contained in the request to look-up and retrieve the correlated sensitive data element in the memory device; replace the token contained in the request with the sensitive data element retrieved from the memory device]; and
transmitting the tokenization request back to the first party that includes the token in place of the sensitive information [Keresman, paragraph 0015, lines 8 – 19, a token generator, the token generator generating a token corresponding to the sensitive data element in response to the first hardware server receiving the sensitive data element; and a memory device that stores the generated token and the sensitive data element received by the first hardware server such that they are correlated with one another. The first hardware server is further provisioned to: provide the generated 
As per claim 7. Keresman does teach the method according to claim 1, further comprising transmitting the token or the sensitive information to the first party from a digital vault [Keresman, paragraph 0009, (c) storing the token and sensitive data element in a memory device such that they are correlated with one another].
As per claim 10. Keresman does teach the method according to claim 1, further comprising applying a token replacement scheme to the message to locate the token, wherein the token is located at a particular location within the message and the token replacement scheme comprises instructions for finding the location of the token [Keresman, paragraph 0015, lines 19 – 25, receive the request for authorization including the token sent from the second server; use the token contained in the request to look-up and retrieve the correlated sensitive data element].
Claim(s) 12, 14, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being taught by Weber et al. [US PGPUB # 2014/0032418] in view of Fitzpatrick, III [US PGPUB # 2013/0160099], further in view of Wing et al. [US PAT # 8191119]
As per claim 12. Weber does teach a system [paragraph 0006, embodiments of the invention relate to providing a token broker to assist upstream trading partners, downstream trading partners, and merchant ordering systems communicate during an order or payment process using one or more order messages (e.g., a first, second, third, and fourth order message)], comprising:
a client executing a gateway messaging application [Figure # 2, and paragraph 0064, lines 3 – 5, the system 200 may include an upstream trading partner system 210 or customer 211 that submits an order message to a broker system 220]; and
a network gateway coupled to the client [Figure # 1, and paragraph 0046, lines 1 – 6, At step 1, the broker system 120 may receive an order message from an upstream trading partner system 110. The broker system 120 may be located (in an operational sense) between the upstream trading partner system 110, tokenization service system 130, merchant ordering system 140, and/or downstream trading partner system 150], the network gateway being configured to:
receive a message from the client that comprises a payload comprising a token, the token representing sensitive information [Figure # 2, and  paragraph 0065, At step 21, the broker system 220 can accept the order message through a hosted IFRAME. The order message may comprise an order and confidential account identifier. The hosted, embeddable IFRAME may also translate data as is it transferred between entities. Then at paragraph 0066, at step 22, the broker system 220 can transmit the account identifier (e.g., primary account number) to a tokenization service system 230 so that the tokenization service system can convert the account identifier to an account token. The tokenization service system can transmit the token back to the broker system 220];
exchange the token with the sensitive information [paragraph 0068, lines 1 – 5, In an embodiment, the transaction decision engine can invoke the tokenization service to tokenize/de-tokenize payment data]; and 
forward the message with the sensitive information to a receiving system without altering the payload [Figure # 2, and paragraph 0067, lines 1 – 3, at step 23, the broker system 220 can transmit the order message to the merchant ordering system 240. The order message may comprise an order and account token].
Weber does not clearly teach….locating the token in the message…….
……..the token being embedded and wrapped within the payload with token identifying data;
locating the token in the message……………………………………..
However, Fitzpatrick does teach….locating the token in the message…….[ paragraph: 0044, lines 1 – 3, In an example, the security token and service/function name or other identifier are required parameters for the client authorization process.
Then at Figure # 3 and paragraph: 0045, lines 3 – 11, In an example, once the client has been authenticated and the information associated with the client request message have been extracted using the above-described steps of process 200, the extracted information is provided to process 300 of FIG. 3. Specifically, the security token and the function name or other identifier, which, in our example, are extracted from the message header (step 209 of process 200) and message body (step 206 of process 200), respectively, are provided to process 300];
……..the token being embedded and wrapped within the payload with token identifying data [Figure # 2 and # 3 and paragraph: 0032, lines 1 – 10, In general, the format of an XML-based (e.g., SOAP) request message includes a message header and a message body. For the example flowcharts shown in FIGS. 2 and 3, the client embeds the security token within the header portion of the SOAP message. Similarly, the client embeds the name or other identifier of the web service function that is the subject of the request within the body of the SOAP message. Further, the SOAP message itself is embedded or wrapped within a standard HTTP request message from the client to the web server];
locating the token in the message [paragraph: 0044, lines 1 – 3, In an example, the security token and service/function name or other identifier are required parameters for the client authorization process.
Then at Figure # 3 and paragraph: 0045, lines 3 – 11, In an example, once the client has been authenticated and the information associated with the client request message have been extracted using the above-described steps of process 200, the extracted information is provided to process 300 of FIG. 3. Specifically, the security token and the function name or other identifier, which, in our example, are extracted from the message header (step 209 of process 200) and message body (step 206 of process 200), respectively, are provided to process 300].

Weber and Fitzpatrick do not teach clearly……………by locating the unique character………………………………………………;
………………………..the token identifying data comprising a unique character placed before or after the token………………………………………………..
by locating the unique character………………………………… 
However, Wing does teach……………by locating the unique character………………………………………[ col. 4, lines 15 – 23, Other symbols may used as spacers so that the protection token 33 may later be identified and parsed from call request 104.];
………………………..the token identifying data comprising a unique character placed before or after the token…………………….[ col. 4, lines 15 – 23, During inclusion IP phone A may prepend or append the protection token 33 to the unique identifier 8a as represented in FIG. 1 by the "-" marks. In some embodiments, IP phone A may include an “@” symbol as a spacer between the unique identifier 8a and the protection token 33. Here, the spacer may signal to a security device where unique identifier 8a ends and where protection token 33 begins. Other symbols may used as spacers so that the protection token 33 may later be identified and parsed from call request 104.];
 	by locating the unique character…………………………………[ col. 4, lines 15 – 23, Other symbols may used as spacers so that the protection token 33 may later be identified and parsed from call request 104.]
 It would have been obvious to one of ordinary skilled in the art at before the effective filing date of applicant's claimed invention to combine the teachings of Weber as modified and Wing in order for the monitoring of the completion of the transaction by the downstream party or merchant of Weber as modified to include monitoring of transaction that utilize the interactive connectivity establishment [ICE] with security policy – protection tokens of Wing. This would allow for the communications between the communications/transactions between merchant and the downstream party to be protected from denial of service attack [Dos] by virtue of the presence of a policy driven protection token in the communication/transaction messages. See col. 1, lines 51 – 57 of Wing. 
As per claim 14. Weber does teach the system according to claim 12, wherein the client is configured through the gateway messaging application to replace the token with the sensitive information prior to redirecting the message to the receiving system [Weber, paragraph 0063, lines 13 – 14, the broker system can interact with the tokenization service system 130 to de-tokenize the token. Then at paragraph 0063, lines 14 – 17, and the broker system 120 can provide the de-tokenized order to the downstream trading partner system 150 for order and payment processing].
As per claim 18. Weber does teach the system according to claim 12, wherein the client is configured through the gateway messaging application to replace an endpoint of the message such that it directs to the network gateway [Weber, Figure # 2, and paragraph 0064, lines 3 – 5, the system 200 may include an upstream trading partner system 210 or customer 211 that submits an order message to a broker system 220].
Claim[s] 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keresman, III et al. [US PGPUB # 2017/0017959] in view of Fitzpatrick, III [US PGPUB # 2013/0160099] and Wing et al. [US PAT # 8191119] as applied in the rejection of claim 1 above, further in view of Gluck [US PGPUB # 2011/0321148]
As per claim 2.  Keresman and Fitzpatrick and Wing do teach what is taught in the rejection of claim # 1 above. 
Keresman and Fitzpatrick and Wing do not clearly teach the method according to claim 1, wherein the message comprises a network-based protocol request and a token replacement scheme is incorporated into a header of the network-based protocol request or another location in the message that is not the payload.
However, Gluck does teach the method according to claim 1, wherein the message comprises a network-based protocol request and a token replacement scheme is incorporated into a header of the network-based protocol request or another location in the message that is not the payload [paragraph 0028, lines 4 - 13, A HyperText Transfer protocol (HTTP) request, for example, can contain a token in the headers [i.e. applicant’s header], etc. In addition, if the firewall agent (i.e., the agent in the component sensing the events on a sub-systems) is in-line of the event, it can remove the token before forwarding the request to the sub-system. One or more components of the system (e.g., firewall, application, sub-system agents, subsystems) can use the tokens [i.e. applicant's token] and/or related information to correlate [i.e. applicant's token replacement scheme], collect context information, generate context information, evaluate and/or react].
It would have been would have been obvious to one of ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Keresman as modified and Gluck in order for the recipient to obtain the de-tokenized sensitive data of Keresman as modified to include authorizing the recipient for access to the merchant network by firewall of Gluck. This would allow for the merchant to create and maintain policies that are implemented by a firewall to allow or block accesses by a requesting recipient. See paragraph 0021 of Gluck.
Claim[s] 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keresman III et al. [US PGPUB # 2017/0017959] in view of Fitzpatrick, III [US PGPUB # 2013/0160099] and Wing et al. [US PAT # 8191119] as applied in the rejection of claim # 1 above, further in view of Elleuch et al. [US PGPUB # 2010/0121961]
As per claim 6. Keresman and Fitzpatrick and Wing do teach what is taught in the rejection of claim 1 above. 
Keresman and Fitzpatrick and Wing do not clearly teach the method according to claim 1, wherein the payload comprises a pre-negotiated message format for the second party.
However, Elleuch does teach the method according to claim 1, wherein the payload comprises a pre-negotiated message format for the second party [paragraph 0031, lines 1 – 6, negotiated in the body of part of the signaling messages]. 
It would have been would have been obvious to one of ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Keresman as modified and Elleuch in order for the recipient to obtain the de-tokenized sensitive data of Keresman as modified to include negotiating the data format of the sensitive data of Elleuch. This would allow for the recipient to view the sensitive data in a supported data format. See paragraph 0004, lines 1 - 3, and paragraph 0005, lines 5 - 7 of Elleuch. 
Claim[s] 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keresman III et al. [US PGPUB # 2017/0017959] in view of Fitzpatrick, III [US PGPUB # 2013/0160099] and Wing et al. [US PAT # 8191119] as applied in the rejection of claim # 7 above, further in view of Robertson [US PGPUB # 2016/0164840]
As per claim 8. Keresman and Fitzpatrick and Wing do teach what is taught in the rejection of claim 7 above.
Keresman and Fitzpatrick and Wing do not clearly teach the method according to claim 7, further comprising receiving, by the first party, a failure message that indicates that a network gateway has failed to forward the message.
However, Robertson does teach method according to claim 7, further comprising receiving, by the first party, a failure message that indicates that a network gateway has failed to forward the message [paragraph 0088, Consequently `Type B` web proxy server 110b processes the received request by:. Then at paragraph 0089, returning an error message to the user and not forwarding any data into the rest of the system].
It would have been would have been obvious to one of ordinary skilled in the art before the effective filing date to combine the teachings of Keresman as modified and Robertson in order for the receiving of the tokenized data and message content of Keresman as modified to include scanning the received tokenized data and message for anomalies of Robertson. This would allow for the trusted tokenization system to generate an alert at time of detection of a security breach by an authorized token or message. See paragraph 0010, lines 1 - 4, and paragraph 0011 of Robertson. 
As per claim 9. Keresman as modified does teach the method according to claim 8, further comprising:
replacing, by the first party, the token with the sensitive information [Keresman, paragraph 0010, (d) providing the generated token to a first party that uses the token in place of the sensitive data element in a request for authorization to complete a transaction, the request being sent from the first party]; and transmitting, by the first party, the message directly to the second party when the first party receives the failure message [Robertson, paragraph 0088, Consequently `Type B` web proxy server 110b processes the received request by from the client: at paragraph paragraph 0090 truncates the user supplied data until it is of a valid length and only forwards [i.e. applicant’s transmitting by first party the message directly to the second party] the remaining data into the rest of network system 100].
Claim[s] 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. [US PGPUB # 2014/0032418] in view of Fitzpatrick, III [US PGPUB # 2013/0160099] and Wing et al. [US PAT # 8191119] as applied in the rejection of claim[s] 12 above, further in view of Rollet [US PGPUB # 2016/0337333]
As per claim 13. Weber and Fitzpatrick and Wing do teach what is taught in the rejection of claim 12 above.
Weber and Fitzpatrick and Wing do not clearly teach the system according to claim 12, wherein the client is configured through the gateway messaging application to:
receive a failure message when the network gateway is unable to forward the message; and
redirect the message to the receiving system. 
However, Rollet does teach the system according to claim 12, wherein the client is configured through the gateway messaging application to:
receive a failure message when the network gateway is unable to forward the message [Figure # 3, and paragraph: 0101, In a following optional step S503, the When the IP destination address is contained in the IP address database 310 and the associated safety indicator is different from "0", then it means that the TCP connection is non-trusted and an error event is consequently generated toward the alarm generator 306. Classifying the TCP connections by relying on such IP destination address allows classifying more easily legitimate HTTP client applications that access one or few domains, such as software update HTTP client applications.]; and
redirect the message to the receiving system [paragraph 0025, According to a particular embodiment, the authentication procedure comprises: sending a response to a device having originated the detected HTTP request message, said response redirecting the device having originated the detected HTTP request message toward another URL; receiving from the device having originated the detected HTTP request message another HTTP request message referring to said another URL; sending in response to said another HTTP request message a web page via which the user is able to enter authentication information; and, when valid authentication information is received, considering the TCP connection as trusted, otherwise considering the TCP connection as untrusted.]. 

***The examiner notes that the underlined claim limitation above is viewed by the examiner as field of use claim limitation. The claim limitation doesn't further limit the claim language.
Claim[s] 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. [US PGPUB # 2014/0032418] in view of Fitzpatrick, III [US PGPUB # 2013/0160099] and Wing et al. [US PAT # 8191119] as applied in the rejection of claim[s] 12 above, further in view of Kidder [US PGPUB # 2012/0255036]
As per claim 15.  Weber and Fitzpatrick and Wing do teach what is taught in the rejection of claim 12 above. 
Weber and Fitzpatrick and Wing do not clearly teach the system according to claim 12, wherein the message comprises a network-based protocol request and a token locator is incorporated into a header of the network-based protocol request.
However, Kidder does teach the system according to claim 12, wherein the message comprises a network-based protocol request and a token locator is incorporated into a header of the network-based protocol request [paragraph 0025, lines 3 – 7, evaluating a token as a URL in a HTTP header].
It would have been obvious to one of ordinary skilled in the art at before the effective filing date of applicant's claimed invention to combine the teachings of Weber as modified and Kidder in order for the completion of the tokenized transaction by the downstream party or merchant of Weber as modified to include logging the activity surrounding the token in the requested transaction message of Kidder. This would allow for the merchant to view activity surrounding the token in the transaction message as whether the tokens activity where authorized or not. See paragraph 0027 of Kidder.
Claim[s] 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. [US PGPUB # 2014/0032418] in view of Fitzpatrick, III [US PGPUB # 2013/0160099] and Wing et al. [US PAT # 8191119] and Kidder [US PGPUB # 2012/0255036] as applied to claim 15 above, further in view of Sivan et al. [US PAT # 8976791]
As per claim 16. Weber and Fitzpatrick and Wing and Kidder do teach what is taught in the rejection of claim 15 above. 
Weber and Fitzpatrick and Wing and Kidder do not clearly teach the system according to claim 15, wherein the network gateway is configured to strip off at least a portion of the header prior to forwarding the message with the sensitive information to a receiving system.
However, Sivan does teach the system according to claim 15, wherein the network gateway is configured to strip off at least a portion of the header prior to forwarding the message with the sensitive information to a receiving system [col. 3, lines 17 – 28, the IEEE 802.1ah standard header is stripped by the PEB 118h [provider edge device] of the Ethernet packets as it travels to customer A network].
It would have been obvious to one of ordinary skilled in the art at before the effective filing date of applicant's claimed invention to combine the teachings of Weber as modified and Sivan in order for the completion of the tokenized transaction by the downstream party or merchant of Weber as modified to include policies that identify if the requested tokenized transaction matches a particular known flow class of Sivan. This would allow for the merchant to implement policies that allow the identification of the tokenized transactions or classify what type of tokenized transaction is presented for authorization purposes. See Col. 10, lines 51 - 57 of Sivan.
Claim[s] 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. [US PGPUB # 2014/0032418] in view of Fitzpatrick, III [US PGPUB # 2013/0160099] and Wing et al. [US PAT # 8191119] as applied in the rejection of claim[s] 12 above, further in view of Schenk et al. [US PGPUB # 2017/0093812]
As per claim 17. Weber and Fitzpatrick and Wing do teach what is taught in the rejection of claim 12 above. 
Weber and Fitzpatrick and Wing do not clearly teach the system according to claim 12, wherein the message comprises a batch file that comprises a plurality of tokens that are each defined by a particular location in the message, and the network gateway is configured to replace one or more of the plurality of tokens with corresponding sensitive data.
However, Schenk does teach the system according to claim 12, wherein the message comprises a batch file that comprises a plurality of tokens that are each defined by a particular location in the message, and the network gateway is configured to replace one or more of the plurality of tokens with corresponding sensitive data [paragraph 0087, As should now be appreciated, interposition of processing unit 25 in the connection between device 14 and server 50 allows payload data in communications between computing device 14 to be secured. Sensitive data is stored at data vaulting and tokenization server 36, and replaced in request messages with tokens. Tokens in response data may be replaced with sensitive data retrieved from data vaulting and tokenization server 36, or a proxy therefor (e.g. additional data). In this way, the message exchange between device 14 and server 50 over the established connection need not any provide any sensitive data to server 50].
It would have been obvious to one of ordinary skilled in the art at before the effective filing date of applicant's claimed invention to combine the teachings of Weber as modified and Schenk in order for the completion of the tokenized transaction by the downstream party or merchant of Weber as modified to include encrypting the tokenized transaction that is in route to the merchant or downstream party of Schnek. This would allow for the tokenized transaction data besides the token, and the message to be secured while in transit to the merchant or downstream party. See paragraphs 0003, 0004 of Schenk.
Claim[s] 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. [US PGPUB # 2014/0032418] in view of Keresman, III et al. [US PGPUB # 2017/0017959], further in view of Fitzpatrick, III [US PGPUB # 2013/0160099]
As per claim 19. Weber does teach a system [paragraph 0006, embodiments of the invention relate to providing a token broker to assist upstream trading partners, downstream trading partners, and merchant ordering systems communicate during an order or payment process using one or more order messages (e.g., a first, second, third, and fourth order message)], comprising: 
a processor [figure # 3, and paragraph 0071, lines 1 – 4, the broker system 305 can contain a broker computer 310. The broker computer 310 can comprise a processor 312 and a computer readable medium 314 coupled to the processor 312]; and
a memory storing logic that is executable by the processor to [paragraph 0073, lines 1 – 3, the processor 312 may be configured to execute the code stored in the computer readable medium 314 to implement the various methods described herein]:
receive a message from the client that comprises a payload and a token, the token representing sensitive information [Figure # 2, and paragraph 0065, At step 21, the broker system 220 can accept the order message through a hosted IFRAME. The order message may comprise an order and confidential account identifier. The hosted, embeddable IFRAME may also translate data as is it transferred between entities. Then at paragraph 0066, at step 22, the broker system 220 can transmit the account identifier (e.g., primary account number) to a tokenization service system 230 so that the tokenization service system can convert the account identifier to an account the message comprising:
an endpoint that directs the message to a network gateway [Figure # 2, and paragraph 0064, lines 3 – 5, the system 200 may include an upstream trading partner system 210 or customer 211 that submits an order message to a broker system 220]; 
a token locator that identifies a location of the token within the payload [paragraph 0063, lines 13 – 14, the broker system can interact with the tokenization service system 130 to de-tokenize the token];
replace the token with the sensitive information [paragraph 0063, lines 13 – 14, the broker system can interact with the tokenization service system 130 to de-tokenize the token]; and
forward the message with the sensitive information to a receiving system [paragraph 0063, lines 14 – 17, and the broker system 120 can provide the de-tokenized order to the downstream trading partner system 150 for order and payment processing].
Weber does not clearly teach authentication credentials; and
authenticate the client with the authentication credentials. 
However, Keresman does teach authentication credentials [paragraph 0110, upon receipt of the token and/or request, the TTSP 140 (at step 2) validates that the requestor is authorized to receive the PAN. Of course, various events and/or responses can be triggered if the received token is invalid or the requestor 170 is an unauthorized party]; and
authenticate the client with the authentication credentials [paragraph 0110, upon receipt of the token and/or request, the TTSP 140 (at step 2) validates that the requestor is authorized to receive the PAN. Of course, various events and/or responses can be triggered if the received token is invalid or the requestor 170 is an unauthorized party]. 
It would have been obvious to one of ordinary skilled in the art to before the effective filing date to combine the teachings of Weber as modified and Keresman in order for the downstream party to receive the de-tokenized sensitive data in a message of Weber as modified to include authenticating the downstream party of the de-tokenized sensitive data before access to such sensitive data of Keresman. This would allow for an authorized downstream party to receive the sensitive data instead of an un-authorized party. See paragraph 0015, lines 25 – 29 of Keresman. 
Weber and Kersman do not clearly teach…….. the token being embedded and wrapped within the payload with token identifying data………………………………..; 
………by identifying wrapping around the token.
However, Fitzpatrick does teach…….. the token being embedded and wrapped within the payload with token identifying data……………………………….. [Figure # 2 and # 3 and paragraph: 0032, lines 1 – 10, In general, the format of an XML-based (e.g., SOAP) request message includes a message header and a message body. For the example flowcharts shown in FIGS. 2 and 3, the client embeds the security token within the header portion of the SOAP message. Similarly, the client embeds the name or other identifier of the web service function that is the subject of the request Further, the SOAP message itself is embedded or wrapped within a standard HTTP request message from the client to the web server]; 
………by identifying wrapping around the token [paragraph: 0044, lines 1 – 3, In an example, the security token and service/function name or other identifier are required parameters for the client authorization process.
Then at Figure # 3 and paragraph: 0045, lines 3 – 11, In an example, once the client has been authenticated and the information associated with the client request message have been extracted using the above-described steps of process 200, the extracted information is provided to process 300 of FIG. 3. Specifically, the security token and the function name or other identifier, which, in our example, are extracted from the message header (step 209 of process 200) and message body (step 206 of process 200), respectively, are provided to process 300].
It would have been obvious to one of ordinary skilled in the art at before the effective filing date of applicant's claimed invention to combine the teachings of Weber and Fitzpatrick in order for the monitoring of the completion of the transaction by the downstream party or merchant of Weber to include a merchant to provide a token for a particular set of services to the client or user of Fitzpatrick. This would allow for the merchant to enforce tailored access control procedures to particular services held by the merchant, as opposed to allowing the client or user access to all services or secret data held by the merchant once the recipient is authorized by the presentation of the merchant issued token. See paragraphs: 0003, 0013, lines 3 – 7 of Fitzpatrick.
Claim[s] 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. [US PGPUB # 2014/0032418] in view of Keresman III et al. [US PGPUB # 2017/0017959] in view of Fitzpatrick, III [US PGPUB # 2013/0160099] as applied to claim 19 above, further in view of Styslinger et al. [US PGPUB # 2005/0138426]
As per claim 20. Weber and Keresman and Fitzpatrick do teach what is taught in the rejection of claim 19 above. 
Weber and Keresman and Fitzpatrick do not clearly teach the system according to claim 19, wherein the message comprises a header and the endpoint, authentication credentials, and token locator reside in a header of the message, further wherein the system is configured to remove the header from the message prior to forwarding to the receiving system.
However, Styslinger does teach system according to claim 19, wherein the message comprises a header and the endpoint, authentication credentials, and token locator reside in a header of the message, further wherein the system is configured to remove the header from the message prior to forwarding to the receiving system [paragraph 0061, lines 1 – 8, Under another aspect, the invention includes functionality that parses data, stores parsed data, analyzes data, and builds databases, including parsing all requests and responses, and intelligently storing the requests, responses, and parsed data (e.g., for web applications, URLs, paths, script names, HTTP Request and Response Headers, POST and GET parameters and values, Identification and Authentication credentials, session token names and values)].
It would have been obvious to one of ordinary skilled in the art at before the effective filing date of applicant's claimed invention to combine the teachings of Weber 
***The examiner notes that the prior art of Sivan teaches applicant's "removing the header from the message...etc., at col. 3, lines 17 – 28, the IEEE 802.1ah standard header is stripped by the PEB 118h [provider edge device] of the Ethernet packets as it travels to customer A network.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434